Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated October 8, 2021 is acknowledged.
Claims 1, 3 and 5-9 are pending.
Claims 2, 4 and 10-15 are cancelled.
Claims 1 and 9 are currently amended.
Claim 9 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 3 and 5-8 as filed on October 8, 2021 are under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
Claim 1 as amended recites a total weight in the range of 150 to 300 mg.  Applicant’s remarks of February 1, 2021 reference at least paragraphs [0059]-[0060] and [0084]-[0088] of the specification in support for the amendment.  Although the specifications of record do not have paragraph numbers, it is presumed that Applicant intended to reference the exemplary tablet formulations of Tables 9 and 11 (pages 17-19).  While the exemplary 150 mg saxagliptin tablets and the exemplary 150 or 300 mg sitagliptin tablets may support a range of 150 to 300 mg for a subgenus of tablets commensurate with examples 1-8, these exemplary tablets do not support a range of 150 to 300 mg for the total weight of the generic tablets as claimed.  Taking this feature out of the examples generalizes beyond the scope of the application as originally filed and constitutes new matter because there is no generic disclosure of a total weight of the tablets.  Claims 3 and 5-8 are included in this rejection because they depend from claim 1 and thus also recite new matter.

Response to Arguments:  Claim Rejections - 35 USC § 112(a)
Applicant’s contention at pages 4-5 of the Remarks that the claims as currently amended are commensurate in scope with the examples, the examples providing the only apparent support for the total weight of the tablet, is acknowledged but not found persuasive because it is not seen how this is the case.  Therefore, the rejection is properly maintained in modified form as necessitated by Applicant’s amendments.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2002/0071864, published June 13, 2002, of record) in view of Winter et al. (US 2011/0281912, published November 17, 2011, of record); Dugi et al. (US 2011/0263493, published October 27, 2011, of record); and Hirsch (US 6,426,111, published July 30, 2002, of record).
	Kim teach rapidly disintegrable tablets for oral administration which disintegrate within 60 seconds and which comprise a therapeutically effective amount of an active ingredient, spray-dried mannitol particles, crospovidone and one or more excipients (title; abstract; paragraphs [0002], [0024]; claims), as required by instant claim 8.  	
	Exemplary active ingredients include inter alia anti-diabetic agents, however, there is no limit to the active (paragraph [0012]).
	Excipients include organic acids such as citric acid and effervescent agents such as calcium carbonate, sodium bicarbonate and potassium bicarbonate (couple); the organic acid and the effervescent agent may be used in amounts ranging from 1 to 5 wt% (paragraphs [0021]-[0022]), as required by instant claims 3 and 5.
	The exemplary effervescent tablets have a total weight of 200 mg up to 1450 mg and respectively comprise 10 mg up to 510 mg active ingredient (Table 1-1, Examples 6 and 2).  The exemplary effervescent tablets of Table 1-1 comprise sodium bicarbonate in total amounts of 6 to 43.5 mg (about 6*(23/84) ~= 1.6 mg sodium to about 43.5*(23/84) ~= 11.9 mg sodium where the molecular weight of sodium is about 23 g/mole and the molecular weight of sodium bicarbonate is about 84 g/mole).  The exemplary effervescent tablets of Table 1-1 do not comprise potassium.  The exemplary effervescent tablets of Table 1-1 comprise equal amounts by weight of sodium bicarbonate and of citric acid (molar ratio of acid/base of 1/(192) / 1/(84) ~= 1/2.3 where the molar molecular weight of citric acid is about 192 g/mole and the molecular weight of sodium bicarbonate is about 84 g/mole or a molar ratio acid/base of 1/(192) / 1/(84-23) ~= 3.1 on an active basis), as required by instant claims 6 and 7.  A prima facie case of obviousness exists where the ranges overlap and also where the ranges do not overlap but are merely close.  See MPEP 2144.05 I.
	Kim do not teach sitagliptin or saxagliptin and a granulated acid-base couple not containing an added granulating agent as required by claim 1.
	
	These deficiencies are made up for in the teachings of Winter, Dugi and Hirsch.
Winter teach oral dispersible tablets which exhibit a disintegration time below 30 seconds (title; abstract; paragraphs [0013], [0049]; claims). 	 The tablets comprise an API inclusive of antidiabetics inclusive of DPPIV inhibitors inclusive of sitagliptin, vildagliptin, alogliptin, saxagliptin, or denagliptin (paragraphs [0026]-[0028], [0047]-[0048]).  The tablets of Example 1 comprise 5.21 mg API and have a total weight of 205 mg (Table 2; paragraph [0049]).  
Dugi teach DPP-4 inhibitors inclusive of sitagliptin, vildagliptin, saxagliptin and alogliptin for treating diabetes and tablets thereof (title; abstract; paragraphs [0029], [0031]-[0032], [0036], [0039], [0042], [0152]-[0167]; claims).  The dosage of sitagliptin is usually between 25 and 200 mg; dosage strengths of sitagliptin per tablet are 25, 50 and 100 mg saxagliptin is 2.5 to 100 mg; specific dosage amounts include 2.5 mg (paragraph [0174]).  A specific embodiment of the DPP-4 inhibitors refers to therapeutically efficacious low dose levels less than 100 mg, even more preferably from 1 to 10 mg per patient per day, divided into 1 to 4 single doses (paragraph [0175]).
	Hirsch teaches compositions of meltable organic acid and carbonate salt suitable for providing effervescence; melting said acid around fine particles of carbonate salt (granule acid-base couple) provides a more intimate contact for effervescence than separate particles which can separate during disintegration (title; abstract; column 1, lines 50-67; column 3, lines 3-16; claims).  Meltable acids include citric acid (column 3, lines 3-16; claim 6).  Carbonate salts include sodium bicarbonate (claim 6).  The compositions of Hirsch do not contain any added granulating agent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute antidiabetic active pharmaceutical ingredients inclusive of DPP-IV inhibitors inclusive of sitagliptin as taught by Winter for the active ingredient in the tablets of Kim inclusive of the exemplary effervescent tablets of Table 1-1 because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because Kim teach the active ingredient can be an anti-diabetic agent and because Dugi evidence the therapeutically effective amount of DPP-4 (DPP-IV) inhibitors inclusive of sitagliptin for treating diabetes is usually between 25 and 200 mg.  
. 

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2002/0071864, published June 13, 2002, of record) in view of Winter et al. (US 2011/0281912, published November 17, 2011, of record); Dugi et al. (US 2011/0263493, published October 27, 2011, of record); and Hirsch (US 6,426,111, published July 30, 2002, of record) as applied to claims 1, 3 and 5-8 above, and further in view of Schmidt et al. (WO 2015/040460, published March 26, 2015, of record).
Kim is applied herewith under a different interpretation of claim 7 in the interest of compact prosecution

The teachings of Kim, Winter, Dugi and Hirsch have been described supra.
They do not specifically teach the molar ratio acid:base is in the range of 1:2.5 to 1:3.5 as required by claim 7. 
This deficiency is made up for in the teachings of Schmidt.
	Schmidt teach effervescent tablets comprising an organic acid and base (title; abstract; page 4; claims).  When citric acid is the acid source and potassium bicarbonate is the carbonate source, the mole ratio of citric acid/bicarbonate is at least 1:1 to 1:3 (paragraph bridging pages 7-8).  An excess of organic acid, especially citric acid, is preferred because this acid not only 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the citric acid/bicarbonate in the melted effervescent particles in the tablets of Kim in view of Winter, Dugi and Hirsch within the range of at least 1:1 to 1:3 as taught by Schmidt because an excess of citric acid not only generates effervescence but also acts as a flavor enhancer.  There would be a reasonable expectation of success because Kim exemplify an embodiment of a molar ratio of about 1:2.3 and because Kim do not delimit the relative amount of the acid and the base. 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s allegation at page 5 of the Remarks that none of the cited documents disclose a “sitagliptin or saxagliptin” tablet comprising the “granulated acid-base couple” is acknowledged but not found persuasive because it is the combined teachings of the cited documents which render such obvious.  Applicant’s disagreement with the Examiner’s conclusion at page 5 is acknowledged but not found persuasive because it is not seen where Applicant has articulated a reason why substituting a known antidiabetic agent inclusive of sitagliptin for the antidiabetic active in the disintegrable tablets of Kim would not have been prima facie obvious to one of ordinary skill.  One of ordinary skill is presumed to “have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”  See MPEP 2141.03.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth in the rejection, Winter teach and evidence the suitability of antidiabetic agents inclusive of sitagliptin in dispersible tablets.  
	Applicant’s allegation at pages 6-7 of the Remarks that there is no evidence that the dosages taught by Dugi for sitagliptin and for saxagliptin are suitable in rapidly disintegrating tablets is acknowledged but not found persuasive because argument is not evidence.  See MPEP 2145 I.  The dosages taught by Dugi are suitable for treating diabetes which is important because the disintegrable tablets of Kim may comprise antidiabetic actives in therapeutically effective amounts.  
	Applicant’s analysis of Hirsch at page 7 of the Remarks as being drawn to chlorine / disinfectant tablets is acknowledged but not found persuasive because while the invention of Hirsch “relates to the manufacture and use of a composition of citric acid and carbonate salt for the production of effervescent products, especially those compatible for use with calcium hypochlorite for use in the disinfecting of water for consumption” (column 1, lines 15-19), the invention of Hirsh is not limited to chlorine / disinfectant tablets.  Embodiments do not constitute a teaching away from a broader disclosure.  See MPEP 2123.  The broader disclosure of Hirsh encompasses “melted acid-bicarbonate mixtures” as set forth in the abstract thereof and 

    PNG
    media_image1.png
    294
    669
    media_image1.png
    Greyscale

	Applicant’s citation to features of tablets disclosed in the Published Application at pages 7-8 is acknowledged but not found persuasive because limitations from the specification or other external documents are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  See pages 9-10 of the Non-Final Rejection mailed July 8, 2021 for the Examiner’s response to Applicant’s citation to disclosed features of the exemplary tablets.  
	Applicant’s comments regarding Schmidt at page 9 of the Remarks are acknowledged but not found persuasive because there are no deficiencies with regard to claim 1.  Furthermore, the Examiner does not concede that the molar ratio as recited in claim 7 is not met in the base rejection as stated by Applicant.  Rather, the rejection clearly references a different interpretation of claim 7.  
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 5-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 9-11, 17, 19, 20 and 37-39 of copending Application No. 15/512,515 in view of Kim et al. (US 2002/0071864, published June 13, 2002, of record) and Winter et al. (US 2011/0281912, published November 17, 2011, of record). 
	The instant claims are drawn to a rapidly disintegrating tablet of 150 to 300 mg comprising a therapeutically effective amount of sitagliptin or saxagliptin, a granulated acid-base / citric acid-sodium bicarbonate couple free of added granulating agent, 1 to 10 mg sodium and less than 15 mg potassium.  The molar ratio of the acid to the base ranges from 1:6 to 3:1.  The tablets are capable of disintegrating in less than 60 seconds.
	The conflicting claims are drawn to a solid dosage form / tablet comprising effervescent granules comprising an acid / citric acid and a base and which are free of added granulating agent, an API / antidiabetic and one or more excipients.  The tablet disintegrates in 20 to 90 seconds.  The weight ratio of the acid to the base ranges from 1:9 to 9:1.  
	The copending claims differ with respect to the species of active, however, Winter teach antidiabetics inclusive of DPP-IV inhibitors inclusive of sitagliptin as APIs in oral dispersible tablets as elaborated supra. 
	The copending claims also differ with respect to the absolute amounts of sodium, potassium, and of the tablet, however, Kim exemplify rapidly disintegrable tablets comprising citric acid and sodium bicarbonate as an effervescent agent and which comprise absolute amounts of sodium and potassium which overlap the amounts as instantly claimed in tablets having an overall mass which overlaps the instantly claimed total weight as elaborated supra.  
 in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments:  Double Patenting
Applicant’s statement at page 10 of the Remarks that Application No. 15/512,515 is being abandoned is acknowledged.  However, as of the date of the instant Office Action Application No. 15/512,515 is pending and it appears a new Application will soon be pending which claims priority to Application No. 15/512,515.  Because Applicant’s remarks are non-responsive to the rejection, the rejection is properly maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619